 Case 19-34437          Doc 27      Filed 06/17/20 Entered 06/17/20 09:30:29                   Desc Main
                                      Document Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                               )   In Proceedings
                                                     )   Under Chapter 13
Linda McCahill                                       )
Debtor(s).                                           )   Case No.19-34437
                                                     )   Honorable Judge LaShonda A Hunt

                                          NOTICE OF MOTION

To: David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090,
davidsiegelbk@gmail.com via electronic notification;

Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532, via electronic notification;

Patrick S Layng, 219 S Dearborn St, Room 873, Chicago, IL 60604, via electronic notification;

Linda McCahill Debtor, 823 Belot, New Lenox, IL 60451 via US Mail.

       PLEASE TAKE NOTICE that on June 26, 2020 at 10:15 A.M., I will appear before the
Honorable LaShonda A Hunt, Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432, or
any judge sitting in that judge's place, and present the motion of Exeter Finance, LLC for Relief from the
Automatic Stay, a copy of which is attached.

      This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling
Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

                                            Exeter Finance, LLC

                                           By: Jennifer Rinn
                                           Rinn Richman Law
                                           P.O. Box 465
                                           Chicago, IL 60690
                                           Phone: (586) 899-5086
 Case 19-34437         Doc 27      Filed 06/17/20 Entered 06/17/20 09:30:29                Desc Main
                                     Document Page 2 of 4



                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Electronic Court Notification or by depositing the same postage prepaid, in
the U.S. Mail on June 17, 2020.

                                                               Respectfully submitted,
                                                               Rinn Richman Law

                                                               /s/ Gloria Yeager
                                                               Gloria Yeager
 Case 19-34437           Doc 27      Filed 06/17/20 Entered 06/17/20 09:30:29                 Desc Main
                                       Document Page 3 of 4



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                )    In Proceedings
                                                      )    Under Chapter 13
Linda McCahill                                        )
Debtor(s).                                            )    Case No.19-34437
                                                      )
                                                      )    Honorable Judge LaShonda A Hunt

                                  MOTION FOR RELIEF FROM STAY
       NOW COMES Exeter Finance, LLC, by and through its undersigned attorney, and as for its
Motion for Relief from Stay, states as follows:
  1.     Exeter Finance, LLC is a creditor of the Debtor and is seeking relief pursuant to 11 U.S.C. § 362.

  2.     On July 24, 2019, Debtor Linda McCahill executed a Motor Vehicle Retail Installment Sales
         Contract for an interest in one, 2014 FORD Focus Sedan 4D SE I4, VIN 1FADP3F26EL269378

         ("Contract"). A true and correct copy of the Contract is attached hereto as Exhibit "A".
  3.     Exeter Finance, LLC has a properly perfected interest in the Collateral, and said lien was noted

         upon the Certificate of Title in connection with the aforesaid motor vehicle. A true and correct
         copy of the Certificate of Title is attached hereto as Exhibit "B".

  4.     On December 06, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the
         United States Bankruptcy Code.

  5.     As of June 09, 2020, the total debt owed to Exeter Finance, LLC was $6,284.52. Movant alleges

         the value of said motor vehicle is approximately $6,425.00 pursuant to a N.A.D.A. Valuation
         attached hereto as Exhibit "C".

  6.     Debtor is in default in the post-petition amount of $458.45. There is no pre-petition arrearage.

         The last payment was received on April 20, 2020. A copy of the payment history is attached as
         Exhibit "D".

  7.     This motor vehicle is not necessary for the Debtor's effective reorganization.

  8.     Debtor has not tendered proof of insurance to Movant.
 Case 19-34437          Doc 27      Filed 06/17/20 Entered 06/17/20 09:30:29                  Desc Main
                                      Document Page 4 of 4



  9.    Exeter Finance, LLC's collateral is a rapidly depreciating asset.
10.     Movant's collateral is rapidly depreciating, and therefore should be allowed to immediately enforce

        and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,

        notwithstanding Federal Bankruptcy Rule 400l(a)(3).

       WHEREFORE, Exeter Finance, LLC prays this Honorable Court for the entry of an order
modifying the automatic stay pursuant to 11 U.S.C. § 362 so as to allow Exeter Finance, LLC to take

possession of one 2014 FORD Focus Sedan 4D SE I4, VIN 1FADP3F26EL269378, and to enforce its

rights against the security in accordance with the agreement and/or applicable state laws and to find that
Federal Rule 400l(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and thus Exeter Finance,

LLC may immediately enforce and implement the Order Modifying the Automatic Stay and for such

other and further relief as the Court may deem just and proper.
                                                                  Respectfully submitted,

                                                                  /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
